        Case 3:18-cv-01446-LCB Document 52 Filed 09/30/20 Page 1 of 21                      FILED
                                                                                   2020 Sep-30 PM 03:51
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                        UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ALABAMA
                           NORTHWESTERN DIVISION
 CENTER FOR BIOLOGICAL                      )
 DIVERSITY, et al.,                         )
                                            )
       Plaintiffs,                          )
                                            )   Case No.: 3:18-cv-1446-LCB
 v.                                         )
                                            )
 TENNESSEE VALLEY                           )
 AUTHORITY                                  )

       Defendant.

                     MEMORANDUM OPINION AND ORDER

      The plaintiffs, Center for Biological Diversity, Alabama Center for

Sustainable Energy, Friends of the Earth, GASP, and Southern Alliance for Clean

Energy, filed this lawsuit on behalf of their members alleging that the defendant,

Tennessee Valley Authority (“TVA”), violated the National Environmental Policy

Act, 42 U.S.C. § 4321, et seq., (“NEPA”), when it enacted a certain set of rate

changes in 2018. On August 26, 2019, the Court denied TVA’s motion to dismiss.

(Doc. 27). Before the Court is the plaintiffs’ Motion for Summary Judgment (Doc.

37) and TVA’s Motion for Judgment on the Administrative Record (Doc. 43). After

the motions were fully briefed, the Court conducted a hearing on June 26, 2020. For

the reasons that follow, the Court finds that the plaintiffs lack standing under Article

III of the United States Constitution.
        Case 3:18-cv-01446-LCB Document 52 Filed 09/30/20 Page 2 of 21




   I. Background

      As explained in the Court’s memorandum opinion denying TVA’s motion to

dismiss, TVA is a constitutionally authorized executive branch corporate agency and

instrumentality of the United States created by the TVA Act of 1933, 16 U.S.C. §§

831, et seq. One of TVA’s statutory objectives is to provide adequate, affordable,

and reliable electricity to more than nine million people in TVA’s seven-state service

area. TVA generates electricity through a variety of methods that it then sells to 154

municipal and cooperative local power companies (“LPCs”), which then distribute

it to residential, commercial, industrial, and governmental customers. TVA also

sells electricity directly to some industrial and governmental customers with large

or unusual power demands.        The plaintiffs are environmental groups whose

thousands of members live and recreate in the areas served by TVA.

      In 2018, TVA enacted a new rate structure for its provision of electricity to

businesses and individual households. TVA’s rate change reduced the “wholesale

Standard Service energy rate” and added a “grid-access charge.” (Doc. 15, p. 8), see

also (Doc. 1, p. 1). According to TVA, the purpose of the grid-access charge was to

ensure that all customers, including customers who use distributed energy resources

(“DERs”), like rooftop solar panels, in addition to power from TVA’s grid,

contributed to the maintenance of TVA’s infrastructure. TVA’s rate change also

lowered energy rates for large commercial customers and increased rates for certain


                                          2
           Case 3:18-cv-01446-LCB Document 52 Filed 09/30/20 Page 3 of 21




other customers. TVA also lowered the rate it paid to customers who generated their

own electricity through distributed generation (“DG”) systems like rooftop solar

panels. In particular, TVA changed the rate at which it bought such power from

consumers under its Green Power Providers Program. (“GPP Program”). Under the

GPP Program, customers who generated their own power from solar panels were

able to sell that power back to TVA. Part of the 2018 rate change was to decouple

the rate it paid to GPP Program participants from retail rates. 1 The Court will refer

to all of these changes collectively as the “rate change.”

         According to TVA, the 2018 rate change would not change the amount of

revenue collected by TVA nor would it alter any of its operations or require any

changes to its generation or transmission systems. TVA stated that its purpose in

enacting the rate change was to “better align its wholesale rates with underlying

costs.” (Doc. 15, at 7). TVA has explained that customers who generate their own

power still rely on TVA’s power grid to supply energy when they are unable to

produce enough. TVA claimed that the rate change, specifically the grid access

charge, sought to ensure that these customers contributed their fair share to

maintenance of the power grid.

         The plaintiffs have a different interpretation of the 2018 rate change.

According to the plaintiffs, TVA’s rate change was implemented as a way to


1
    The GPP Program was ultimately eliminated in 2019.
                                               3
         Case 3:18-cv-01446-LCB Document 52 Filed 09/30/20 Page 4 of 21




discourage both businesses and individual household from adopting DERs, thus

making them more reliant on electricity generated by TVA. Throughout their

pleadings and briefs, the plaintiffs refer to the 2018 rate change as the “Anti-Solar

Rate Change.” The plaintiffs allege that the rate change disincentivizes the adoption

of DER, which will lead to TVA burning more fossil fuels to generate power, which

will then lead to environmental damage in the areas where the plaintiffs’ members

live and recreate.

       Before enacting the rate change that is the subject of this litigation, TVA

conducted an environmental assessment (“EA”) pursuant to NEPA in order to assess

the probable environmental consequences of its actions. TVA stated that it received

1,741 comment submissions from the public and other stakeholders regarding the

probable environmental consequences of its proposed rate change. After completing

the study, TVA determined that its proposed rate change would not significantly

impact the environment and issued a finding of no significant impact (“FONSI”).

Because it found that the proposed rate change would not significantly affect the

environment, TVA did not prepare the more intensive Environmental Impact

Statement. 2


2
 NEPA requires a federal agency to prepare the most intensive study, an Environmental Impact
Statement (“EIS”), only when a major federal action is expected to “significantly” affect the
quality of the human environment. 42 U.S.C. § 4332(C). An agency may prepare an EA for a
proposed action in order to determine whether or not an EIS is needed. 40 C.F.R. §§ 1508.9,
1501.3, 1501.4(b) & (c). If, based on the EA, the agency determines that the impacts of the
proposed action will not significantly affect the environment, then it issues a FONSI and an EIS is
                                                4
         Case 3:18-cv-01446-LCB Document 52 Filed 09/30/20 Page 5 of 21




   II. Plaintiffs’ Complaint

       In their complaint, the plaintiffs allege that TVA’s EA did not meaningfully

assess the environmental impacts of the 2018 rate change. According to the

plaintiffs, TVA violated NEPA by enacting the rate change based on an allegedly

deficient EA in a manner that was arbitrary and capricious and contrary to law in

violation of the Administrative Procedure Act (“APA”), 5 U.S.C. § 706. 3 The

plaintiffs also allege that TVA violated NEPA by failing to consider the

environmental impacts of its rate change along with the reduction in the DG rate

paid to customers who generate their own electricity, i.e. the changes to the GPP

Program. Additionally, the plaintiffs claim that the 2018 rate change, “(a) ‘may

establish a precedent for future action with significant effects’; (b) will have ‘highly

controversial’ and ‘highly uncertain’ effects; (c) is related to other actions with

cumulatively significant impacts; and/or (d) ‘threatens a violation’ of the TVA Act,

40 C.F.R. § 1508.27….” (Doc. 1, at 24-25). Based on those assertions, the plaintiffs

claim that TVA was required to conduct an EIS and, by failing to do so, violated

NEPA.


not required. 40 C.F.R. § 1501.4(c) & (e); 40 C.F.R. § 1508.13; see generally Dep’t of Transp. v.
Public Citizen, 541 U.S. 752, 756-58 (2004). “[T]he decision not to prepare an EIS is left to the
‘informed discretion’ of the agency.” Providence Rd. Cmty. Ass’n v. EPA, 683 F.2d 80, 82 (4th
Cir. 1982) (quoting Kleppe v. Sierra Club, 427 U.S. 390, 412 (1976)).
3
  Because NEPA does not have its own private right of action, NEPA suits are brought under the
APA. See, e.g., Citizens for Smart Growth v. Sec’y of Dep’t of Transp., 669 F.3d 1203, 1210 (11th
Cir. 2012) (noting that the APA “provides for judicial review of federal agency actions and allows
federal courts to enjoin authorities of the United States government”).
                                                5
          Case 3:18-cv-01446-LCB Document 52 Filed 09/30/20 Page 6 of 21




      Finally, the plaintiffs claim that TVA violated NEPA by enacting the 2018

rate change before completing its 2019 Integrated Resource Plan (“IRP”).

According to the plaintiffs, the 2019 IRP will address for the first time the

availability and use of DER, the effects of power production on the environment,

and how DER should be considered in TVA’s planning. By enacting the rate change

before that IRP was complete, the plaintiffs say, TVA violated NEPA.

      According to the plaintiffs, TVA’s alleged failure to comply with NEPA will

ultimately harm them by dis-incentivizing investments in DER, which, in turn, will

increase reliance on TVA-generated power.        Plaintiffs further allege that this

increased reliance will cause TVA to burn more fossil fuels which, in turn, will harm

the environment in the areas where they live and recreate. The plaintiffs have asked

this Court to declare that TVA has violated NEPA and the APA; to set aside and

remand the FONSI as well as TVA’s 2018 rate change; and to order that TVA

prepare an EIS regarding the rate change.

   III.    Standard of Review

      As noted, the plaintiffs have filed a motion for summary judgment and the

defendant has filed a motion for judgment on the administrative record. Neither

party addresses the appropriate standard this Court should use in deciding the case.

However, as will be discussed, the Court finds that the plaintiffs lack standing. To

the extent TVA’s motion seeks relief based on standing, the Court will treat the


                                         6
        Case 3:18-cv-01446-LCB Document 52 Filed 09/30/20 Page 7 of 21




motion as one under FED. R. CIV. P. 56. “The party invoking federal jurisdiction

bears the burden of establishing standing—and, at the summary judgment stage,

such a party can no longer rest on ... mere allegations, but must set forth by affidavit

or other evidence specific facts.” Clapper v. Amnesty Int'l USA, 568 U.S. 398, 411–

12 (2013)(internal quotations omitted).

      “The court shall grant summary judgment if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” FED. R. CIV. P. 56(a). To demonstrate that there is a genuine dispute

as to a material fact that precludes summary judgment, a party opposing a motion

for summary judgment must cite “to particular parts of materials in the record,

including depositions, documents, electronically stored information, affidavits or

declarations, stipulations (including those made for purposes of the motion only),

admissions, interrogatory answers, or other materials.” FED. R. CIV. P. 56(c)(1)(A).

“The court need consider only the cited materials, but it may consider other materials

in the record.” FED. R. CIV. P. 56(c)(3).

      When considering a summary judgment motion, the Court must view the

evidence in the record in the light most favorable to the non-moving party and draw

reasonable inferences in favor of the non-moving party. White v. Beltram Edge Tool

Supply, Inc., 789 F.3d 1188, 1191 (11th Cir. 2015). “[A]t the summary judgment

stage[,] the judge’s function is not himself to weigh the evidence and determine the


                                            7
       Case 3:18-cv-01446-LCB Document 52 Filed 09/30/20 Page 8 of 21




truth of the matter but to determine whether there is a genuine issue for trial.”

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986). “‘Genuine disputes [of

material fact] are those in which the evidence is such that a reasonable jury could

return a verdict for the non-movant. For factual issues to be considered genuine,

they must have a real basis in the record.’” Evans v. Books-A-Million, 762 F.3d

1288, 1294 (11th Cir. 2014) (quoting Mize v. Jefferson City Bd. of Educ., 93 F.3d

739, 742 (11th Cir. 1996)). “A litigant’s self-serving statements based on personal

knowledge or observation can defeat summary judgment.” United States v. Stein,

881 F.3d 853, 857 (11th Cir. 2018); see Feliciano v. City of Miami Beach, 707 F.3d

1244, 1253 (11th Cir. 2013) (“To be sure, Feliciano’s sworn statements are self-

serving, but that alone does not permit us to disregard them at the summary judgment

stage.”). Even if the Court doubts the veracity of the evidence, the Court cannot

make credibility determinations of the evidence. Feliciano, 707 F.3d at 1252 (citing

Anderson, 477 U.S. at 255). However, conclusory statements in a declaration cannot

by themselves create a genuine issue of material fact. See Stein, 881 F.3d at 857

(citing Lujan v. Nat’l Wildlife Fed’n, 497 U.S. 871, 888 (1990)).

      In sum, the standard for granting summary judgment mirrors the standard for

a directed verdict. Anderson, 477 U.S. at 250 (citing Brady v. Southern R. Co., 320

U.S. 476, 479–480 (1943)). The district court may grant summary judgment when,

“under governing law, there can be but one reasonable conclusion as to the verdict.”


                                         8
         Case 3:18-cv-01446-LCB Document 52 Filed 09/30/20 Page 9 of 21




Id. at 250. “[T]here is no issue for trial unless there is sufficient evidence favoring

the nonmoving party . . . . If the evidence is merely colorable, or is not significantly

probative, summary judgment may be granted.” Id. at 249–50 (internal citations

omitted).

   IV.      Article III Standing

      As a threshold matter, the Court must first address TVA’s argument that the

plaintiffs lack Article III standing to bring this lawsuit. “Standing is a jurisdictional

inquiry, and a ‘party invoking federal jurisdiction bears the burden’ of establishing

that he has standing to sue.” Am. Civil Liberties Union of Fla., Inc. v. Dixie Cnty.,

Fla., 690 F.3d 1244, 1247 (11th Cir. 2012) (quoting Lujan v. Defenders of Wildlife,

504 U.S. 555, 561 (1992)). If the plaintiffs do not have standing, then the Court has

no power to hear the case. The United States Supreme Court has held that in order

to meet the standing requirement of Article III of the United States Constitution, a

plaintiff must establish the following:

      (1) it has suffered an “injury in fact” that is (a) concrete and
          particularized and (b) actual or imminent, not conjectural or
          hypothetical;

      (2) the injury is fairly traceable to the challenged action of the
          defendant; and

      (3) it is likely, as opposed to merely speculative, that the injury will be
          redressed by a favorable decision.




                                           9
       Case 3:18-cv-01446-LCB Document 52 Filed 09/30/20 Page 10 of 21




Friends of the Earth, Inc. v. Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S. 167, 180-

81 (2000). A plaintiff must establish all three elements in order to prove Article III

standing. At the motion to dismiss stage, the Court held that the plaintiffs had

adequately alleged facts which, if true, would establish each element above.

However, the Court noted that the plaintiffs would ultimately be required to offer

evidence supporting those allegations.

      As noted, the plaintiffs in this case are organizations, not individuals. The

Eleventh Circuit has held that “‘[a]n organization has standing to bring an action on

its members' behalf if “(a) its members would otherwise have standing to sue in their

own right; (b) the interests it seeks to protect are germane to the organization's

purpose; and (c) neither the claim asserted nor the relief requested requires the

participation of individual members in the lawsuit.”’ Black Warrior Riverkeeper,

Inc. v. U.S. Army Corps of Engineers, 781 F.3d 1271, 1279 (11th Cir. 2015), quoting

Am. Civil Liberties Union of Fla., Inc., 690 F.3d at 1248, quoting in turn Hunt v.

Wash. State Apple Adver. Comm'n, 432 U.S. 333, 343, 97 S.Ct. 2434, 53 L.Ed.2d

383 (1977)). There appears to be no dispute as the last two elements. Thus, the

plaintiffs’ standing depends on whether its individual members would have standing

to sue in their own right.

      To prove individual standing, the plaintiffs have submitted 12 affidavits from

various members purporting to be harmed by TVA’s rate change. TVA argues that


                                         10
       Case 3:18-cv-01446-LCB Document 52 Filed 09/30/20 Page 11 of 21




none of these members have demonstrated their own individual Article III standing

leading to the conclusion that the plaintiff organizations also lack standing.

According to TVA, the individual plaintiffs have failed to prove an injury in fact that

is fairly traceable to TVA’s rate change. TVA also contends that “[t]he speculative

and attenuated chain of inferences necessary to arrive at Plaintiffs’ alleged injury

also doom their showing of causation.” (Doc. 44, p. 18). The Court agrees and will

discuss each element in turn, beginning with causation.

          a. Causation

      TVA cites Florida Audubon Soc’y v. Bentsen, 94 F. 3d 658 (D.C. Cir.

1996)(en banc), a case from the D.C. Circuit, in support of its argument that the

plaintiffs failed to show causation. This Court finds Bentsen to be persuasive. The

court in Bentsen held that “an adequate causal chain must contain at least two links:

one connecting the omitted EIS to some substantive government decision that may

have been wrongly decided because of the lack of an EIS and one connecting that

substantive decision to the plaintiff's particularized injury.” The plaintiffs have

failed to prove the second link.

      In Bentsen, the Treasury Department expanded certain tax credits in order to

incentivize the use of gasoline-ethanol blends and another fuel additive derived from

ethanol. The plaintiffs claimed that this would increase the demand for ethanol

thereby incentivizing farmers to grow more corn, from which ethanol can be derived,


                                          11
       Case 3:18-cv-01446-LCB Document 52 Filed 09/30/20 Page 12 of 21




thereby leading to pollution and clearing of land for farming. That pollution and

land clearing, the plaintiffs claimed, would then result in environmental damage and

damage to wildlife. Like TVA here, the Treasury Department in Bentsen did not

conduct an EIS regarding their expansion of the tax credit. The plaintiffs similarly

sought to compel the agency to perform the more in-depth study.

      The D.C. Circuit held that the plaintiffs lacked standing. Specifically, the

court found that the plaintiffs failed to demonstrate an injury in fact because they

failed to prove geographic nexus to any asserted environmental injury. The court

also found that plaintiffs failed to prove causation. In its analysis of causation, the

court held that “[s]uch a protracted chain of causation fails both because of the

uncertainty of several individual links and because of the number of speculative links

that must hold for the chain to connect the challenged acts to the asserted

particularized injury.” Id. at 670.

      The plaintiffs in the present case put forth a similar causation argument

relating to TVA’s rate change. According to the plaintiffs, the rate change will

disincentivize the adoption of DER, like rooftop solar, thereby causing fewer people

to adopt those measures. Because fewer people will adopt DER, TVA will burn

more fossil fuels in its power plants than it otherwise would have in order to make

up the deficit. That increased use of fossil fuels will in turn lead to more pollution




                                          12
       Case 3:18-cv-01446-LCB Document 52 Filed 09/30/20 Page 13 of 21




and, consequently, to more harm to the plaintiffs’ members’ interests. Thus, there

are several links in the alleged chain of causation.

      There is no dispute that TVA’s power plants emit pollution when they burn

fossil fuels to generate power. It would follow that increased use of those plants

would cause an increase in pollution. However, it is the previous link, i.e., that

decreased adoption of DER will lead to increased burning of fossil fuels, that the

Court finds lacking. Throughout their briefs, the plaintiffs have repeatedly stated

this to be a fact. For example, in their brief in support of their motion for summary

judgment, the plaintiffs state that they have “presented the requisite record evidence

demonstrating how changes in TVA’s rate structures will impact DER investments

– which means TVA will be generating electricity that would have otherwise come

from clean energy sources.” (Doc. 38, p. 25); see also (Doc. 45, p. 12)(stating that

decreased DER investment will “inevitably” lead to increased use of fossil fuel

resources.) According to the plaintiffs, “TVA does not seriously dispute that

reduced levels of DER investment will inevitably mean more polluting fossil fuel

emissions.” (Doc. 45, p. 9). However, as noted in TVA’s response, it does in fact

“vigorously dispute that premise.” (Doc. 46, p. 4).

      According to the plaintiffs’ own complaint, TVA has been faced with “‘flat

or even declining’ need for power….” (Doc. 1, p. 18), quoting (Doc. 36-11, p.

1)(FONSI). The plaintiffs’ complaint also asserted that less than half of TVA’s


                                          13
           Case 3:18-cv-01446-LCB Document 52 Filed 09/30/20 Page 14 of 21




power was generated by fossil fuels with approximately 25 percent of that coming

from the coal-fired power plants the plaintiffs’ members complain of. In TVA’s

2019 Integrated Resource Plan, it notes that its energy portfolio has become more

diverse over the past decade. (Doc. 44-1, p. 5). The executive summary of the IRP

provides that 54 percent of TVA’s power generation is carbon free, utilizing nuclear

power, natural gas, hydroelectric, wind, and solar power. Id. The plaintiffs have

pointed to no evidence suggesting any likelihood that TVA would necessarily

choose to use its coal-fired plants as a substitute for the solar power that would have

been generated from increased consumer investments in DER. Rather plaintiffs

merely state, ipse dixit, that a decrease in DER investment will necessarily lead to

the increased use of fossil fuels to make up the deficit. There is simply no evidence

of that.

       The Court inquired about this assertion at the hearing on these motions. The

Court asked plaintiffs’ counsel: “I know your position is it's inevitable that [the rate

changes] will result in increased burning of fossil fuels. But tell me the true hard

proof on that, other than this is kind of what we foresee, this is -- this is our belief.”

(Transcript of motion hearing, p. 15). Counsel responded, “I can't tell you that the

specific solar array by a particular company is going to lead the power plant to run

less on a specific day.” (Transcript of motion hearing, p. 16). He further stated:

       [W]e have TVA fossil fuel resources that are generating pollution.
       There's no dispute. And we have TVA taking affirmative actions to try
                                           14
       Case 3:18-cv-01446-LCB Document 52 Filed 09/30/20 Page 15 of 21




      and discourage the energy generation that would be the substitute for
      that fossil fuel generation. And I think that's all we -- need both under
      standing law and under NEPA.

(Transcript of motion hearing, p. 16). That answer presents the same problem

because if presupposes that DER “would be the substitute for that fossil fuel

generation.” But the plaintiffs have pointed to no evidence that TVA is more likely

to use fossil fuels, as opposed to some other resource in its energy portfolio, as a

substitute for the energy that would have been produced via DER.

      During the exchange cited above, plaintiffs’ counsel referenced Black

Warrior Riverkeeper, Inc. v. U.S. Army Corps of Engineers, 781 F.3d 1271, 1279

(11th Cir. 2015), where, he said, “there were similar arguments about uncertainty of

the power plant impacts.” (Transcript of motion hearing, p. 15). Plaintiffs also cited

this case in their motion for summary judgment to support their argument that their

injuries were fairly traceable to the new rate structures. The plaintiffs asserted that

Black Warrior Riverkeeper was “on all fours” with the present case. However, the

Court finds that case distinguishable.

      In Black Warrior Riverkeeper, the Eleventh Circuit held that “a plaintiff need

not prove that their injury can be traced to specific molecules of pollution emitted

by the alleged polluter. It is enough that a plaintiff show that a defendant discharges

a pollutant that causes or contributes to the kinds of injuries alleged in the specific

geographic area of concern.” 781 F. 3d at 1280 (internal quotations omitted). The


                                          15
       Case 3:18-cv-01446-LCB Document 52 Filed 09/30/20 Page 16 of 21




court noted that the plaintiffs satisfied their burden of proving causation because

they alleged that their members “use[d] areas downstream from the forty-one

stream-filling operations grandfathered under the [challenged permit].” Id.

      However, the chain of causation in Black Warrior Riverkeeper had one less

link. There, the plaintiffs alleged a procedural injury regarding a permit that directly

allowed the defendants to discharge pollutants into a river they used. In the present

case, the alleged procedural injury is one step removed from the alleged pollution.

The plaintiffs contend that the rate change has the direct effect of disincentivizing

the adoption of DER which will then cause TVA to emit more pollution. The rate

change at issue did not mandate or explicitly allow for TVA burn more fossil fuels.

Rather, it had an effect on peoples’ behavior. That behavior, i.e., not adopting DER,

will allegedly cause TVA to burn more fossil fuel. This is the link in the chain of

causation that the plaintiffs are unable to prove. Thus, Black Warrior Riverkeeper

is distinguishable from the present case.

      The plaintiffs also cite to American Fuel & Petrochemical Manufacturers v.

Envtl. Prot. Agency, 937 F.3d 559, 568 (D.C. Cir. 2019), for the same proposition.

However, that case is distinguishable as well. In American Fuel, the plaintiffs

challenged Congress’ “Renewable Fuel Program” which was designed to increase

the production of clean renewable fuels, such as biofuels, created from agricultural

products. In that case, the plaintiffs alleged that the program would lead farmers to


                                            16
       Case 3:18-cv-01446-LCB Document 52 Filed 09/30/20 Page 17 of 21




grow more crops for biofuels, which in turn would harm imperiled species. The

defendants in American Fuel argued that the plaintiffs lacked standing because,

among other things, their proof of causation relied on “predictive assumptions” and

the impact of “uncertain incentives.” Id. at 595.

      The D.C. Circuit rejected the defendant’s argument because the plaintiffs had

provided evidence that the biofuels program had led to changes in crop production

that impacted species of concern.      Id at 595 (“We have a decade's worth of

information, including the EPA's own Triennial Report, on the effects of the

Program's annual standards.”). The court also distinguished that case from its earlier

decision in Bentsen. The court held that, unlike the challenged tax credits in Bentsen,

“those standards do not simply establish uncertain tax incentives that might lead

third parties to take actions that harm habitats, but rather directly regulate biofuel

producers who are ‘before this court.’” Id., quoting Bentsen, 94 F. 3d at 670. Again,

the chains of causation in these cases are distinguishable.

      In the present case, the rate change allegedly has the indirect effect of

disincentivizing DER while in American Fuel, the challenged regulation directly

affected the biofuel producers by specifically requiring them to produce more

biofuels. Also, there appeared to be no dispute that increased production of biofuels

required an increase in the amount of crops that would have to be farmed. TVA’s

rate change does not directly regulate anyone, i.e., it does not require or forbid


                                          17
       Case 3:18-cv-01446-LCB Document 52 Filed 09/30/20 Page 18 of 21




anyone from installing solar panels or adopting any other clean energy measure.

Moreover, the plaintiffs in this case have pointed to no evidence like the “decade's

worth of information” noted in American Fuel to prove their assertion that a decrease

in DER investment will necessarily lead to an increase in fossil fuel use.

Accordingly, the Court finds no genuine issue of material fact as to whether the

plaintiffs’ “injur[ies] [are] fairly traceable to the challenged action of the defendant.”

Friends of the Earth, Inc., 528 U.S. at 180 (2000).

          b. Injury in Fact

      Even if the plaintiffs could prove a link between decreased DER investment

and an increase in the use of fossil fuels by TVA, they have still failed to show the

requisite geographic nexus between the alleged pollution and their particular

interests. In support of their contention, plaintiffs have submitted affidavits from

several of their members who assert that TVA’s coal-fired power plants harm the

environments in which they live and recreate. See (Docs. 38-2 to 38-13). These

affidavits certainly allege that the plaintiffs’ members are harmed by pollution from

TVA’s coal-fired power plants. See e.g. (Doc. 38-7)(Declaration of Christopher

Irwin explaining that when the plants run, they emit pollution that “harms me, my

family, and other residents of the Knoxville area” and that his “enjoyment is

diminished by the air and water pollution emitted by the power plants there.”).




                                           18
         Case 3:18-cv-01446-LCB Document 52 Filed 09/30/20 Page 19 of 21




         However, the declarations fail to establish any nexus between the rate change

and increased pollution at a specific power plant. As noted, TVA operates coal-fired

power plants in order to supply energy to customers across seven states. Even if the

plaintiffs could establish that decreased DER investment would lead to increased

fossil fuel use, they have, at best, shown that it would generally affect a seven-state

area. Such a large geographic area cannot support Article III standing. See Ctr. for

Biological Diversity v. United States Envtl. Prot. Agency, 937 F.3d 533, 539 (5th

Cir. 2019)(“A geographic area as big as the ‘Western and Central portions of the

Gulf’ cannot support Article III standing.”). The plaintiffs have pointed to no

evidence that would connect the rate change to the increased use of a specific power

plant.

         Unlike the plaintiffs in Black Warrior Riverkeeper who were able to tie the

challenged permit to specific discharges into a river upstream from their locations,

the plaintiffs here have merely surmised that if investments in DER decrease, then it

must follow that a coal-fired plant near them will run longer than it otherwise would

have thereby causing an injury. They have simply pointed to no evidence that this

is so. Accordingly, even if they had been able to prove causation, they would still

lack standing because of their inability to show an “‘injury in fact’ that is (a) concrete

and particularized and (b) actual or imminent, not conjectural or hypothetical.”

Friends of the Earth, Inc., 528 U.S. at 180 (2000).


                                           19
       Case 3:18-cv-01446-LCB Document 52 Filed 09/30/20 Page 20 of 21




   V. Conclusion

      Because the Court has determined that the plaintiffs failed to prove an injury

in fact and causation, the plaintiffs have failed to demonstrate Article III standing.

Therefore, the Court need not address the redressability prong of the standing

analysis. Further, because the plaintiffs lack standing, the Court lacks the power to

decide the merits of their NEPA challenge. “For the federal courts to decide

questions of law arising outside of cases and controversies would be inimical to the

Constitution's democratic character.” Arizona Christian Sch. Tuition Org. v. Winn,

563 U.S. 125 (2011). Accordingly, the Court stops its analysis here and makes no

findings or conclusions regarding the propriety of TVA’s decision to forgo an EIS.

      For the foregoing reasons, TVA’s motion (Doc. 43) is GRANTED, and the

plaintiffs’ motion (Doc. 37) is DENIED. Because the plaintiffs lack standing, the

Court has no subject-matter jurisdiction. Accordingly, this case is DISMISSED

WITHOUT PREJUDICE. A separate order will be entered.

      DONE and ORDERED September 30, 2020.



                                    _________________________________
                                    LILES C. BURKE
                                    UNITED STATES DISTRICT JUDGE




                                         20
Case 3:18-cv-01446-LCB Document 52 Filed 09/30/20 Page 21 of 21




                              21
